Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Allowable Subject Matter
Claims 1-3, 5-11, 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or teach in useable combination: 
In regards to claim 1: a tongue projecting into a respective aperture or recess, the tongue being located relative to the aperture or recess in an off-center location.
In regards to claim 6: shapes and/or sizes of at least some of the overlapping apertures or recesses of the first and second control members present a relatively larger restriction to fluid flow and relatively smaller restriction to fluid flow.
In regards to claim 18: a radially inner part of each aperture or recess partially overlaps a relatively small aperture or recess and partially overlaps a relatively large aperture or recess and (b) a radially outer part of each aperture partially overlaps with a relatively small aperture or recess and partially overlaps a relatively large aperture or recess, whereby each of the first segment and the second segment of each aperture or recess registers with both a relatively small aperture or recess and a relatively large aperture or recess, thereby providing differently sized restrictions to fluid flow in the first segment and the second segment of the aperture or recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753